Exhibit 10.1


_____________, 2011




First PacTrust Bancorp, Inc.
610 Bay Boulevard
Chula Vista, CA  91910


Re:
Agreement and Plan of Merger by and between First PacTrust Bancorp, Inc.
(“Buyer”) and Beach Business Bank (the “Company”)



Ladies and Gentlemen:


In consideration of the expenses and other obligations Buyer will incur in
connection with the Agreement and Plan of Merger, by and between Buyer and the
Company, dated as of August 30, 2011 (as may be amended, amended and restated or
otherwise modified from time to time, the “Merger Agreement”), and in order to
induce Buyer to execute the Merger Agreement and to proceed to incur such
expenses,
________________________________________________________________________________________________________________________________________________________________________________________________________________________
(“Shareholder”) hereby agrees as follows (capitalized terms used and not defined
herein shall have the meaning given such terms in the Merger Agreement):


1. Shareholder represents and warrants that, as of the date of this letter
agreement Shareholder has, and at all times during the term of this letter
agreement will have, beneficial ownership of, good and valid title to and full
and exclusive power to vote and to dispose of, that number of shares of the
common stock of the Company, no par value (the “Common Stock”), as set forth on
Annex A hereto (such shares, together with all additional shares of Common Stock
and all additional options, warrants and other rights to acquire shares of
Common Stock that such Shareholder may acquire from and after the date hereof,
including through any stock split, split-up, stock dividend or distribution,
combination, merger, consolidation, reorganization, recapitalization or similar
transaction with respect to shares of Common Stock, the “Shares”), with no
restrictions, limitations or qualifications on Shareholder’s rights of
disposition pertaining to the Shares, except as provided herein.  Shareholder
agrees, until the Expiration Date, that Shareholder shall notify Buyer promptly
in writing of changes in the number of Shares owned beneficially or of record by
Shareholder. “Expiration Date” means the earliest of (a) the Effective Time, and
(b) the date that the Merger Agreement is terminated in accordance with its
terms.
 
2. Shareholder agrees, until the Expiration Date, that, without the prior
written consent of Buyer, other than pursuant to the Merger, Shareholder shall
not directly or indirectly, sell (including short sell), transfer, pledge,
assign, tender, encumber, grant a participation interest in, hypothecate or
otherwise dispose of, including by gift (collectively, “Transfer”), or enter
into any contract, arrangement or understanding with respect to a Transfer of,
the Shares.  Except as provided hereunder, Shareholder shall not, and shall not
permit any Person under Shareholder’s control or any of Shareholder’s or such
Person’s respective representatives to, seek or solicit any such Transfer or any
such contract, arrangement or understanding.  In the case of any Transfer by
operation of law, this letter agreement shall be binding upon the transferee(s).
 
3. Until the Expiration Date (in the case of clauses (a), (b) (c)(ii) and
(c)(iii) below) and, except as Buyer may otherwise agree, at the Company
Shareholders Meeting and at any other meeting of Company shareholders, however
called, and on every action or approval by written consent of shareholders of
the Company, Shareholder shall vote (or cause to be voted), or deliver (or cause
to be delivered) a written consent covering, the Shares (whether or not any
action described below is recommend by the board of directors of the Company;
provided that nothing in this letter agreement shall prevent Shareholder from
discharging Shareholder’s fiduciary duties as a director or officer of the
Company or as a trustee or fiduciary of any employee benefit plan or trust of
the Company):

 
-1-

--------------------------------------------------------------------------------

 
 
(a) in favor of the approval of the Merger, and the approval of the Merger
Agreement and the terms thereof, in favor of each of the other actions
contemplated by the Merger Agreement, in favor of any proposal to adjourn or
postpone the Company Stockholders Meeting to a later date if there are not
sufficient votes for adoption of the Merger Agreement on the date on which the
Company Stockholders meeting is held and in favor of any action in furtherance
of any of the foregoing;
 
(b) against any action or agreement that is intended, or could be reasonably
expected to, result in a breach of any representation, warranty, covenant or
obligation of the Company in the Merger Agreement or impair the ability of the
Company to consummate the Merger or that would otherwise be inconsistent with,
prevent, impede or delay the consummation of the Merger; and
 
(c) against (other than the transactions contemplated by the Merger
Agreement):  (i) any agreement, transaction or proposal that relates to an
Acquisition Proposal or Alternative Transaction; (ii) any reorganization,
recapitalization, dissolution or liquidation of the Company or any of its
subsidiaries; or (iii) any amendment or other change in the Company’s articles
of incorporation or bylaws, except in the case of clauses (ii) and (iii), if
otherwise specifically provided in the Merger Agreement or approved in writing
by Buyer.
 
4. Shareholder hereby revokes any and all previous proxies granted with respect
to the Shares.  Prior to the Expiration Date, Shareholder shall not enter into
any voting arrangement other than this letter agreement, directly or indirectly,
with respect to the Shares.
 
5. From time to time, at Buyer’s reasonable request and without further
consideration, Shareholder shall cooperate with Buyer to make all filings and
obtain all consents of Governmental Entities and third parties and execute and
deliver such additional documents and take all such further actions as may be
necessary or desirable to effect the actions contemplated by this letter
agreement.  Without limiting the foregoing, Shareholder hereby (a) authorizes
Buyer to publish and disclose in any public announcement, disclosure required by
the SEC or by applicable Law or the Proxy Statement (and, if applicable, the
Form S-4), Shareholder’s identity and ownership of the Shares, the nature of
Shareholder’s obligations under this letter agreement and any other information
that Buyer reasonably determines is required to be disclosed in connection with
the Merger and the transactions contemplated by the Merger Agreement; (b) agrees
to promptly give to Buyer and any information Buyer may reasonably require for
the preparation of any such disclosure documents; and (c) agrees to promptly
notify Buyer of any required corrections with respect to any information
supplied Shareholder, if and to the extent that such information shall have
become false or misleading in any material respect.
 
6. Shareholder hereby acknowledges that Shareholder is bound by the restrictions
set forth in Section 6.9 of the Merger Agreement.
 
7. Shareholder represents, warrants and covenants to Buyer:
 
(a) The number of shares set forth on Annex A hereto are the only shares of
Common Stock beneficially owned by Shareholder as of the date of this letter
agreement.  There are no agreements or arrangements of any kind, contingent or
otherwise, to which Shareholder is a party obligating Shareholder to Transfer or
cause to be Transferred to any Person any of the Shares.  No Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
the Shares.
 
(b) There exists no condition, requirement state of facts (including in
connection with any contract or litigation) that would prevent or materially
impede, or could reasonably be expected to prevent or materially impede,
Shareholder from performing in full its obligations under this letter agreement.

 
-2-

--------------------------------------------------------------------------------

 
 
(c) Shareholder has full power and authority to make, enter into and carry out
the terms of this letter agreement and to perform his obligations hereunder.
 
(d) This letter agreement has been duly and validly executed and delivered by
Shareholder and constitutes a valid and legally binding agreement of
Shareholder, enforceable against the undersigned in accordance with its terms
and, except as otherwise specifically set forth herein, no other action is
necessary to authorize the execution and delivery by Shareholder or the
performance of its obligations hereunder.  If Shareholder is married and any of
the Shares constitute community property or spousal approval is otherwise
necessary for this letter agreement to be legal, binding and enforceable, this
letter agreement has been duly and validly executed and delivered by, and
constitutes a valid and legally binding agreement of, Shareholder’s spouse,
enforceable in accordance with its terms.
 
(e) None of the Shares are subject to any voting trust or other agreement or
arrangement with respect to the voting of the Shares, except as provided
hereunder.
 
(f) Shareholder has had the opportunity to review the Merger Agreement and this
letter agreement with counsel of his, her or its own choosing.  Shareholder
understands and acknowledges that Buyer is entering into the Merger Agreement in
reliance upon Shareholder’s execution, delivery and performance of this letter
agreement.
 
Shareholder agrees to notify Buyer of any development occurring after the date
hereof that causes, or that would reasonably be expected to cause, any breach of
any of the representations and warranties set forth in this Section 7.
 
8. Shareholder hereby irrevocably waives (on behalf of itself and each of its
Affiliates (other than the Company and its Subsidiaries)), any and all claims
and/or causes of action (derivative or otherwise) and any rights of appraisal or
rights to dissent from the Merger that Shareholder or any such Affiliate may
have, either currently or in the future, against the Company or any of the
Company’s former or current officers, directors, shareholders, affiliates,
employees and agents (the “Company Persons”) resulting from, or arising in
connection with, any act or omission by any Company Person directly in
connection with the Merger Agreement or the consummation of the Merger, the
negotiation of the terms thereof and/or the other agreements, documents and
instruments to be executed in connection therewith; provided that this Section 8
shall in no way limit Shareholder’s rights under Section 6.7 of the Merger
Agreement or any other rights to indemnification (and related reimbursement), in
law or by contract, that such Shareholder has with respect to Company or any of
its Subsidiaries.
 
9. Whether or not the Merger is consummated, all costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring or required
to incur such cost or expenses.
 
10. This letter agreement shall be binding upon and inure solely to the benefit
of the parties hereto, and nothing in this letter agreement, express or implied,
is intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this letter agreement.
 
11. Except as otherwise provided herein, this letter agreement shall terminate
and shall have no further force or effect as of the Expiration Date.
 
12. This letter agreement may not be assigned without the prior written consent
of the other party and may not be amended or waived except in writing.  This
letter agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 
-3-

--------------------------------------------------------------------------------

 

13. The undersigned acknowledges that Buyer will be irreparably harmed by and
that there will be no adequate remedy at law for a violation by the undersigned
hereof.  Without limiting other remedies, Buyer shall have the right to enforce
this letter agreement by specific performance or injunctive relief.
 
14. Any term or provision of this letter agreement that is determined by a court
of competent jurisdiction to be invalid or unenforceable in any jurisdiction
shall, as to that jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this letter agreement or affecting the validity or
enforceability of any of the terms or provisions of this letter agreement in any
other jurisdiction, and if any provision of this letter agreement is determined
to be so broad as to be unenforceable, the provision shall be interpreted to be
only so broad as is enforceable, in all cases so long as neither the economic
nor legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party.  Upon any such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties as closely as
possible and to the end that the transactions contemplated hereby shall be
fulfilled to the maximum extent possible.
 
15. This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of California applicable to agreements made and to
be performed entirely within such state.  The parties to this letter agreement
(a) irrevocably submit to the personal jurisdiction of any court of the State of
California or any court of the United States located in the State of California
with respect to any dispute arising out of this letter agreement or the
transactions contemplated by this letter agreement and (b) waive any claim of
improper venue or any claim that those courts are an inconvenient forum.
 
[Remainder of page left intentionally blank]


 
-4-

--------------------------------------------------------------------------------

 

Very truly yours,



________________________________________





________________________________________





________________________________________





________________________________________






[Signature Page to Voting and Support Agreement]

 
-5-

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
 
FIRST PACTRUST BANCORP, INC.





By:
                                                                       

 
Name:

 
Title:

 
Dated: ________________, 2011


[Signature Page to Voting and Support Agreement]

 
-6-

--------------------------------------------------------------------------------

 

Annex A




Shareholder
Shares beneficially owned
Shares subject to options, warrants and other rights to acquire shares
                       


